Citation Nr: 0915098	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-24 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a total disability rating, based on individual 
unemployability (TDIU), prior to April 12, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 2004, the RO denied entitlement to a total 
disability rating, based on individual unemployability 
(TDIU).  The notice of disagreement with that decision was 
received in September 2004.  In July 2005, the RO issued a 
statement of the case on the issues including entitlement to 
TDIU.  A timely appeal was received in August 2005.  In that 
appeal, the Veteran requested a Board hearing.  

In October 2006, the RO granted a 100 percent schedular 
rating for the Veteran's service-connected seizure disorder, 
effective April 12, 2002.  TDIU remained denied.  A few days 
after the October 2006 rating decision, the Veteran responded 
with a document that was, in part, a notice of disagreement 
and, in part, a written withdrawal.  He wrote that he was 
satisfied with the 100 percent increase for his service-
connected seizure disorder and entitlement to TDIU (in fact, 
the RO had continued the denial of TDIU); however, the 
effective date was not right and should be June 16, 2000.  In 
the next paragraph, he re-stated that he was not satisfied 
with the effective date for his 100 percent rating.  Because 
the appeal for TDIU had been perfected, the appeal for a TDIU 
rating prior to the effective date of the 100 percent 
schedular rating remains in appellate status.  

In his October 2006 response the Veteran wrote, "I withdraw 
my claim for an earlier effective date for (SMC-K)."  
Nevertheless, the RO certified only one issue for appellate 
consideration:  the effective date of entitlement to SMC 'K' 
for loss of use of a creative organ.  A Board hearing was 
scheduled and the Veteran notified.  He responded that he 
wished to withdraw his claim for the hearing and would not be 
at the hearing.  Later that month, the Veteran wrote that he 
had already withdrawn the claim scheduled for a hearing.  In 
August 2008, the Board reviewed the file and, pursuant to the 
Veteran's request to withdraw the appeal, dismissed the claim 
for an effective date, earlier than May 19, 2000, for Special 
Monthly Compensation under the provisions of 38 U.S.C.A. 
1114(k) for loss of use of a creative organ.  

In its August 2008 decision and remand, the Board noted that 
the issue of entitlement to a total disability rating, based 
on individual unemployability (TDIU), prior to April 12, 2002 
remained in appellate status and was remanded for 
readjudication and a supplemental statement of the case.  The 
issue of entitlement to an effective date, earlier than April 
12, 2002, for a 100 percent schedular rating for the 
Veteran's service-connected seizure disorder was remanded for 
a statement of the case.  The remand specifically advised the 
Veteran that the Board would not have jurisdiction if he did 
not file a timely substantive appeal.  The agency of original 
jurisdiction (AOJ) has taken the necessary procedural steps 
and the case has been returned to the Board for appellate 
review.  The cover letter for the January 2009 statement of 
the case advised the Veteran of the need for a timely 
response by way of a substantive appeal.  Even though the 
Board and the RO advised the Veteran of the need for a 
substantive appeal on the issue, a substantive appeal has not 
been received on the claim for an effective date, earlier 
than April 12, 2002, for a 100 percent schedular rating for 
the Veteran's service-connected seizure disorder.  Thus, that 
claim is not within the jurisdiction of the Board.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2008).  The claim of entitlement to TDIU, prior to 
April 12, 2002, and whether new and material evidence had 
been received to reopen that claim remains for appellate 
review.  


FINDINGS OF FACT

1.  On August 4, 1986, the RO received the Veteran's claim 
asking that his service-connected disabilities be 
reevaluated.  

2.  The December 1986 rating decision, which denied a rating 
in excess of 20 percent for the service-connected seizure 
disorder and denied TDIU was based on clear and unmistakable 
error (CUE).  

3.  The medical evidence at the time of the December 1986 
rating decision reflected the recurrence of grand mal 
seizures more than once a month and that the Veteran had 
permanent and total disability and unemployability because of 
seizures.  


CONCLUSION OF LAW

The criteria for an earlier effective date of August 4, 1986 
for TDIU, have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.400, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Veteran contends that VA documents show a claim for 
increase was received in June 2000 and should be construed as 
the effective date for benefits.  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  

In the May 2004 VCAA notice letter, the RO told the Veteran 
that he was previously denied TDIU and notified in January 
1987.  In order to reopen the claim, new and material 
evidence would be needed.  Specifically, the claim was 
previously denied because the evidence of record did not show 
that he was unable to secure or follow a substantially 
gainful occupation because of his service-connected 
disabilities.  

The Board reviewed the file and found that the January 1987 
notice was for a December 1986 rating decision.  The RO had 
received the Veteran's claim for re-evaluation of his 
service-connected disabilities on August 4, 1986.  In October 
1986, he was afforded a VA examination.  On examination, he 
described grand mal seizures and stated that he used to have 
seizures every six weeks, but now had them every three weeks.  
The examiner diagnosed grand mal seizures, etiology 
undetermined, headaches of undetermined etiology, old 
injuries of the right ribs, left shoulder, and right knee, 
and permanent disability and unemployability because of 
seizures (emphasis added).  

In December 1986, the RO denied a rating in excess of 20 
percent for the seizures and TDIU.  It explained, "A 
diagnosis of grand mal seizures, etiology undetermined was 
made on VAE.  However, neurological examination and EEG were 
normal.  There are no objective clinical findings to 
substantiate increased severity of service-connected 
disabilities.  Entitlement to individual unemployability is 
not shown."  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"  (2) the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

At the time of the December 1986 rating decision, there was a 
clear VA medical opinion to the effect that the Veteran's 
service-connected disabilities rendered him permanently 
disabled and unemployable.  There was no competent evidence 
that the Veteran was not unemployable due to his service-
connected disabilities.  Further, there was competent medical 
evidence that the grand mal seizures occurred at least once a 
month, which would meet the rating schedule criteria in 
effect at that time for a 100 percent rating.  38 C.F.R. 
§ 4.124a, Code 8910 (1986).  The RO's first error was to make 
a decision which was clearly and unmistakably contrary to all 
the medical evidence and not supported by any medical 
evidence.  It was clearly and unmistakable wrong to reject 
the only medical evidence on point at that time.  

The second error was to require criteria that were not part 
of the rating code.  That is the RO did not follow the 
regulatory provisions extant at the time.  The RO denied the 
claim because there were "no objective clinical findings to 
substantiate increased severity of service-connected 
disabilities."  However, the rating code did not require 
objective clinical findings.  The rating of epilepsy has long 
been problematic in this regard.  Most of the rating criteria 
attempt to evaluate service-connected disabilities on the 
basis of objective findings on medical examination.  The 
nature of epilepsy does not lend itself to such evaluation.  
A person can be extraordinarily symptomatic during a seizure 
and have no objective manifestations on examination.  
Consequently, the rating schedule does not now, and did not 
in 1986, require objective clinical findings to substantiate 
increased severity of service-connected disabilities.  The RO 
was clearly and unmistakably wrong when it required objective 
clinical findings to substantiate increased severity of 
service-connected seizures.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995).  

For these two reasons, the Board finds CUE in the December 
1986 decision that denied an increased rating for the 
service-connected seizures and denied TDIU.  When there is 
CUE in a prior decision, the effective date will be the date 
from which benefits would have been payable if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. §§ 3.105, 3.400(k) (2008).  Because of CUE in the 
December 1986 decision, the correct date of entitlement to a 
total disability rating is the date that claim was received, 
August 4, 1986.  


ORDER

TDIU is granted as of August 4, 1986, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


